ACCEPTED
                                                                                          08-20-00179-CR
                                                                              EIGHTH COURT OF APPEALS
                                08-20-00179-CR                                           EL PASO, TEXAS
                                                                                        3/17/2021 9:25 AM
                                                                                   ELIZABETH G. FLORES
                                                                                                   CLERK

                               NO. 08-20-00179-CR

                                 IN THE                                 FILED IN
                                                                 8th COURT OF APPEALS
                           COURT OF APPEALS                          EL PASO, TEXAS
                        EIGHTH DISTRICT OF TEXAS                 3/17/2021 9:25:17 AM
                                                                 ELIZABETH G. FLORES
                                                                         Clerk
EDUARDO SANCHEZ                                                       APPELLANT

v.

THE STATE OF TEXAS                                                       APPELLEE



                   STATE’S FIRST MOTION
     FOR AN EXTENSION OF TIME TO FILE THE STATE’S BRIEF

TO THE COURT OF APPEALS, EIGHTH DISTRICT OF TEXAS:

      COMES NOW, the State of Texas in the above styled and numbered cause,

pursuant to Rule 10.5(b) and Rule 38.6(d) of the Texas Rules of Appellate

Procedure, and requests an extension of time in which to file the State’s Brief, and

would show the Court as follows:

      1. Appellant was convicted of murder in the 243rd Judicial District Court of
El Paso County, Texas, in a case styled, The State of Texas v. Eduardo Sanchez,
cause number 970D11378.

      2. The State’s Brief is currently due to be filed on March 24, 2021.

      3. This extension is requested for 30 days until April 23, 2021.

      4. No prior motions for an extension of time to file the State’s Brief have been
previously requested by the State and granted by this Court.
       5. The undersigned attorney for the State has been unable to complete the
State’s Brief in a timely manner during the briefing period and requests this
extension due to the following factors:

(a) Since the filing of Appellant’s Brief, the undersigned completed and filed in this
Court the State’s Brief in the following case:

Eddie Estep v. The State of Texas, Cause Number 08-19-00280-CR (23 issues).

(b) The undersigned is also responsible for preparing and filing in this Court the
State’s Brief in the following cases:

     Rudy Abarca v. The State of Texas, Cause Number 08-19-00038-CR, due
March 23, 2021 (response to motion for rehearing).
                                    PRAYER

      WHEREFORE, the State prays that its extension request will be granted until

April 23, 2021.

                                      Respectfully submitted,

                                      YVONNE ROSALES
                                      DISTRICT ATTORNEY
                                      34th JUDICIAL DISTRICT

                                      /s/ Justin M. Stevens
                                      JUSTIN M. STEVENS
                                      ASST. DISTRICT ATTORNEY
                                      EL PASO COUNTY COURTHOUSE
                                      500 E. SAN ANTONIO
                                      EL PASO, TEXAS 79901
                                      (915) 546-2059 ext. 3310
                                      FAX (915) 533-5520
                                      E-MAIL: jstevens@epcounty.com
                                      SBN 24100511

                                      ATTORNEYS FOR THE STATE


                         CERTIFICATE OF SERVICE

       The undersigned does hereby certify that a copy of the above motion was sent
via the E-file system on March 17, 2021, to Appellant’s attorney, Todd Morten, at
tmorten@epcounty.com.


                                      /s/ Justin M. Stevens
                                      JUSTIN M. STEVENS
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Justin Stevens
Bar No. 24100511
jstevens@epcounty.com
Envelope ID: 51550312
Status as of 3/17/2021 9:44 AM MST

Associated Case Party: EDUARDOSANCHEZ

Name          BarNumber   Email                 TimestampSubmitted     Status

Todd Morten               tmorten@epcounty.com 3/17/2021 9:25:17 AM    SENT



Case Contacts

Name                              BarNumber Email                     TimestampSubmitted     Status

DISTRICT ATTORNEYAPPEALS                    daappeals@epcounty.com    3/17/2021 9:25:17 AM   SENT